BRICKELL, J.
The motion of the appellant was properly overruled. So far as it proposed an amendment of the return of the sheriff, Bowling, it is obnoxious to several objections. That return was made at the time appointed by law, and stated truly the facts then existing. This is affirmed in the motion. When a ministerial officer, whose duty it is to execute process, makes a return thereof, and of his action thereon, at the time appointed by law, and states fully and truthfully the facts, his duty as to the return is performed. Facts subsequently occurring cannot be imported into such return, and become part thereof. They cannot convert into a false, or erroneous return, a return true when it was made. When Bowling made his return, the purchase-money of the lands had not been paid by the appellant. The averment of the notice is, that after the return the purchase-money was paid to the plaintiff in execution. This may have operated a satisfaction of the appellant’s bid, and may entitle him to a proper conveyance of title. It cannot entitle him to an amendment of the sheriff’s return. Indeed, his application is not for an amendment of the return — not for its correction — not for a statement of the sheriff’s action, but for the introduction into the return of facts occurring between appellant and the plaintiff in execution, with which the sheriff had no connection.
The sheriff, whose return it is proposed to amend, was not before the court, nor was the plaintiff in execution, to whom, it is averred, the purchase-money was paid. In the absence of the sheriff, and of the plaintiff in execution, if the amendment had been in other respects proper, it should have been refused. If -the proposition of appellant was, that the amended return should be made by the sheriff, affirming a payment of the purchase-money to the plaintiff in execution, then he should have been before the court, that he might become chargeable with whatever liability such a return would involve. If it was proposed to bind the 'plaintiff in exécution, so that the purchase-money would, pro tanto, extinguish his judgment, he should have been before the court, to confess or deny the payment. *453He could not be bound by an adjudication of which he had no notice.
The motion, so far as it sought an order on the appellee, the successor of Bowling, to make a conveyance, was also properly refused. The return of Bowling, in this proceeding, could not be impeached. It imported absolute verity, until vacated by 'a direct proceeding. With that return remaining of record, the appellant was not entitled to a conveyance. His right to a conveyance rested on the payment of the purchase-money ; of the non-payment of which the.return was conclusive evidence. If the facts are as stated in the motion, the appellant may have a remedy. The statutory remedy, an order to the successor of the sheriff, to make a conveyance, if it can be pursued when the fact of payment of the purchase-money rests in parol, can only be pursued when the parties to be affected by the fact are before the court. The judgment is affirmed.